department of the treasury internal_revenue_service commerce street dallas tx uil tax_exempt_and_government_entities_division release number release date date date name and address of taxpayer certified mail dear in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 we have determined you are not operating in accordance with the provisions of sec_501 we have explained the basis for our determination in the enclosed report of examination on date you signed form_6018 consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code therefore your exemption from federal_income_tax is revoked effective date you have filed form_1120 u s_corporation tax_return for the year ended date with us return with the appropriate service_center indicated in the instructions for the return in the future you are required to file a form_1120 by the due_date of the this is a final adverse determination_letter with regard to your status under sec_501 name of taxpayer page of if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations enclosure report of examination copy of form_6018 form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service a a name of organization b return preparer c state where incorporated year date organization founded date incorporation date date effective date of exemption date effective date of revocation issue s is the a operating as a social and recreational a described in sec_501 facts the a was founded in year and it was incorporated under the non-profit statutes of the c on date the a was issued an exemption_letter dated date that allowed tax-exemption under sec_101 and or sec_501 of the code of the purpose for which it was formed was to operate all types of accommodations of amusement facilities for the benefit of the members and their guests and invitees in most recent years the a had been operating fine dining and banquet facilities for its members and the general_public the a has hosted a variety of social and corporate functions including wedding receptions rehearsal dinners business meetings lectures association meetings corporate recognition dinners holiday parties and many other gatherings and celebrations law from non-members section sec_1 c -1 of the income_tax regulations states a the exemption provided by sec_501 for organizations described in sec_501 for the year ending april its facilities and services by the general_public this period generated a net_income of members for the year ending april the use of its facilities and services by the general_public this period generated a net_income of dollar_figure the a derived approximately of its gross_receipts from the use of from non- the a derived approximately of its gross_receipts from irc section sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities department of the treasury - internal_revenue_service form 886-a rev page of form 886a department of the treasury - internal_revenue_service name of taxpayer a explanation of items schedule no or exhibit year period ended b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption section sec_1 c -1 b of the income_tax regulations provides in part that a club which engages in business such as by making its social and facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreational and other nonprofitable purposes and is not exempt under sec_501 the house ways and means report on p l stated that social and recreational organizations are permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status also within thi sec_35 percent amount not more than percent of the gross_receipts is to be derived from the use of a social club’s facilities or services by the general_public thus a tax-exempt club is permitted to receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of total receipts gross_receipts are defined for this purpose as those receipts from normal and usual activities of the club that is those activities it has traditionally conducted including charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments taxpayer's position summary report from the a’s accountant and form_990 and 990-t preparer b the a’s officers ina and directors were informed of the possible loss of its tax-exempt status the summary acknowledged that the a has been exceeding the permissible non-member income limitations for a tax-exempt_organization described in sec_501 government's position social clubs are exempt from federal_income_tax under sec_501 as organizations described in sec_501 if they are organized for pleasure recreation and other nonprofitable purposes they were originally granted exemption from federal_income_tax in the revenue act of generally social clubs are membership organizations primarily supported by dues fees charges or other funds paid_by their members the central purpose of social clubs is to provide benefits to members including access to social and recreational facilities such as club houses golf courses and swimming pools when such benefits are funded by members exemption has been justified by congress on the theory that the members will be in the same position as if they had paid for the benefits directly the practical effect of the exemption is to allow individuals to join together to provide themselves with recreational or social opportunities on a mutual basis without further tax consequences the individual member is in substantially the same position as if he or she had spent his or her after-tax_income on pleasure or recreation without the form 886-a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a intervening organization consequently the exemption for social clubs operates properly only if the club's income is derived exclusively from members where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked your organization is required to file form_1120 for the period ending date and all subsequent periods form 886-a rev department of the treasury - internal_revenue_service page of tax_exempt_and_government_entities_division department of the treasury internal_revenue_service marrows road 2nd floor newark de date taxpayer's name taxpayer's address taxpayer_identification_number form tax_year s ended year under examination person to contact id number examiner's name and badge number contact numbers telephone fax certified mail - return receipt requested dear _ we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
